Pur Curiam.
The (rial court held, among other things, that the statute establishing the form of government for the City of Paterson was unconstitutional. 120 N. J. Super. 184 .(Law Div. 1972).. On motion, we certified the appeals prior to consideration in the Appellate Division.
The judgment is affirmed substantially for the reasons given by the trial court. There is reserved to the trial court authority to amend the timetable in paragraphs 6, 7 and 8 of the judgment if circumstances shall so warrant.
For affirmance — Chief Justice Weintraub, Justices Jacobs, Proctor, Hall, Mountain and Sullivan and Judge Oonford — 7.
For reversal — Hone.